Case 6:19-cv-01028-PGB-LRH Document 65 Filed 09/13/19 Page 1 of 2 PageID 1333




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


    FEDERAL TRADE COMMISSION,
                                                          Case No. 6:19-cv-1028-PGB-40-LRH
                    Plaintiff,
         v.

    FIRST CHOICE HORIZON LLC, et al,

                    Defendants.



                NOTICE OF ENTRY OF APPEARANCE OF COUNSEL FOR
                     PLAINTIFF FEDERAL TRADE COMMISSION


          Please take notice that Robin L. Rock hereby enters her appearance as counsel on

   behalf of Plaintiff Federal Trade Commission. The undersigned is admitted or otherwise

   authorized to practice in this court.

   Dated: September 13, 2019.                 Respectfully submitted,

                                              /s/ Robin L. Rock
                                              ROBIN L. ROCK
                                              Michael A. Boutros, Trial Counsel
                                              225 Peachtree Street, N.E., Suite 1500
                                              Atlanta, Georgia 30303
                                              (404) 656-1351 (Boutros office)
                                              (202) 642-7249 (Boutros cell)
                                              (404) 656-1368 (Rock office)
                                              Email: mboutros@ftc.gov; rrock@ftc.gov
                                              (404) 656-1379 (FTC Fax)

                                              Attorneys for Plaintiff
                                              FEDERAL TRADE COMMISSION
Case 6:19-cv-01028-PGB-LRH Document 65 Filed 09/13/19 Page 2 of 2 PageID 1334




                                   CERTIFICATE OF SERVICE

           I hereby certify that, on this date, I electronically filed the foregoing with the Clerk of
   the Middle District of Florida, Orlando Division, using the CM/ECF system, which will send
   notice of electronic filing to the service list below:

                                  Counsel for Defendants
                                  Robert D. Eckard, Esq.
                                  Law Office of Robert Eckard & Associates, P.A.
                                  3110 Alternate U.S. 19 North
                                  Palm Harbor, FL 34683
                                  Robert@RobertEckardLaw.com

                                  Receiver
                                  Mark J. Bernet, Esq., Receiver
                                  Akerman LLP
                                  401 E. Jackson St. Suite 1700
                                  Tampa, FL 33602
                                  Mark.Bernet@akerman.com



   Dated: September 13, 2019                      /s/ Robin L. Rock
                                                  ROBIN L. ROCK




                                                    2
